Citation Nr: 9918658	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-26 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

 2.  Entitlement to service connection for headaches.

3. Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the nose.

4.  Entitlement to service connection for left sided visual 
defect, to include optic                 
     neuropathy.  

REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant, his brother, and his cousin


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from three separate decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Pursuant to a July 1997 rating action, service 
connection was granted for a scar on the left side of the 
nose and for residuals of a fracture of the nose.  By that 
same rating action, service connection was denied for both 
hearing loss and an eye condition. 

Pursuant to an August 1997 rating action, service connection 
was denied for headaches.  Pursuant to a January 1998 
Statement of the Case, the RO found
that service connection was not warranted for tinnitus.  

The issues of entitlement to a compensable evaluation for 
scar on the nose and entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities were withdrawn at the time of an April 1999 
hearing before the Board.  

The issue of entitlement to service connection for a left 
sided visual impairment, to include optic neuropathy, is the 
subject of a Remand which immediately follows the decisions 
herein.  


FINDINGS OF FACT

1.  The veteran has not presented any evidence of an 
etiological relationship between his currently manifested 
hearing loss with complaints of tinnitus and his period of 
active military service, to include a head trauma/nose injury 
therein.  

2.  The opinion of the veteran's private physician, to the 
effect that the veteran's headaches are post-traumatic in 
origin and that these headaches are related to an in-service 
head trauma/nose injury, is outweighed by the lack of 
objective evidence showing treatment for headaches either in 
service or shortly thereafter, and as such, the Board has 
concluded that this opinion is based upon history which was 
provided by the veteran.  

3.  Objective evidence of post-service treatment for 
headaches is not indicated until the early 1970's, a date 
which is consistent with the evidentiary record which shows 
that when providing a history for medical treatment purposes, 
the veteran has dated the onset of his headaches from the 
early to mid-1970's; whereas in conjunction with his current 
claim for compensation he has dated the onset of such 
headaches to the period of active service and a head 
trauma/nose injury sustained therein.  

4.  The service-connected residuals of a traumatic nose 
injury, to include deviated nasal septum, are manifested by 
findings of no airflow through the left side (even with 
application of decongestant) resulting in essentially 100 
percent functional occlusion of the left nasal airway.  







CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss and 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307 (1998).  

2. The preponderance of the evidence is against a finding 
that a headache disorder was incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3. The schedular criteria for an increased evaluation of 10 
percent disabling have been met for the service-connected 
residuals of a nose injury.  38 U.S.C.A. §§ 1154, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  For certain 
disabilities, including sensorineural hearing loss, service 
connection may be warranted if the disability is manifested 
to a compensable degree within one year following the 
veteran's discharge from active service, based on the 
provisions pertaining to service connection on a presumptive 
basis which are found in 38 C.F.R. § 3.307 (1998).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

All of the instant claims for service connection are 
predicated upon an injury which the veteran sustained during 
his active service.  At the time of his April 1999 personal 
hearing, he testified that the injury occurred in December 
1955 while he was ice skating at the recreation area.  
According to the veteran, someone he didn't know came around 
and tripped and fell under him, and he was told that the 
person who fell stepped on him with ice skates and he 
suffered a cut to his face.  Thereafter, he was taken to a 
hospital where he was cleaned up and sewed up.  

The record includes a December 1955 clinical record which 
shows that the veteran presented for treatment of nose 
trouble with tinea.  It was noted that he had fallen the 
night before while skating, and he cut his nose.  Although 
some of the record is illegible due to fire damage, a 
notation of "nose occluded" was made.  A notation of 
"broken nose, December 1955," was made on the report of the 
veteran's May 1955 separation examination.  


1.  Hearing Loss and Tinnitus

As noted, the veteran contends that his currently manifested 
hearing loss is related to his period of active service and a 
head trauma sustained therein.  

The report of the veteran's April 1953 pre-induction 
examination shows that his hearing was evaluated as 15/15 for 
whispered voice in both the right ear and the left ear.  The 
report of the veteran's May 1956 separation examination shows 
that his hearing was evaluated as 15/15 for whispered voice 
and 15/15 for spoken voice in each ear.  On a report of 
medical history, completed in 1956, the veteran indicated 
that he had never had and did not now have ear trouble.  

In February 1997, the veteran was afforded a VA audiometry 
examination shows that in the right ear, puretone auditory 
thresholds were recorded as 25, 75, 80, and 80 decibels (dB) 
at frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively, for an average puretone loss of 65 dB.  In the 
left ear, puretone thresholds were recorded as 30, 65, 65, 
and 80 dB at frequencies of 1000, 2000, 3000, and 4000 Hz 
respectively, for an average puretone loss of 65 dB.  Speech 
recognition thresholds were 22 percent in the right ear and 
23 percent in the left ear.  

It was noted that there was normal middle ear pressure and 
compliance, and the examination was negative for acoustic 
reflex decay in either ear.  It was noted that the veteran 
believed his hearing loss began while he was in the service.  
An assessment of bilateral high frequency sensorineural 
hearing loss with poor recognition ability was given. 

On April 2, 1997, the veteran underwent a VA audiometry 
examination.  It was noted that in the right ear there was no 
change in puretone thresholds since February, and in the left 
ear, puretone thresholds were slightly worse than in 
February.  The veteran felt that his ear seemed stopped up in 
the past two days.  Speech recognition was 25 percent in the 
right ear and 35 percent in the left ear.  

In April 1997, the veteran underwent a VA audiometry 
examination for compensation and pension purposes.  The 
examination report shows that puretone air conduction 
thresholds in the right ear were recorded as 25, 75, 80, and 
85 dB (decibels), at frequencies of 1000, 2000, 3000, and 
4000 Hz (Hertz), respectively, for an average puretone loss 
of 66.25 dB.  In the left ear, puretone air conduction 
thresholds were recorded as 25, 65, 65, and 85 dB at 
frequencies of 1000, 2000, 3000, and 4000 Hz respectively, 
for an average puretone loss of 60 dB.  The percentage of 
speech recognition ability was 82 percent in the right ear 
and 78 percent in the left ear.  The examiner commented that 
hearing acuity was within normal limits from 250 Hz through 
1000 Hz with a severe sensorineural hearing loss above 1000 
Hz through 8000 Hz with fairly good word recognition ability 
in both ears.  

In May 1997, the veteran was afforded a VA general medical 
examination for compensation and pension purposes.  The 
examination report indicates a history of sustaining a fall 
to the pavement, with a loss of consciousness, while exiting 
a transport ship in Norfolk in 1955, during his military 
service.  The veteran indicated that this incident accounted 
for the fact that he is not able to hear well on the left.  
It was noted that the veteran denied any tinnitus, vertigo, 
otalgia, or otorrhea, and he stated that he must face people 
in order to properly hear, especially to the left. 

On physical examination of the ears, the canals were clean 
and patent and the drums were intact.  Facing away from the 
examiner to the left, he did appear clinically poor of 
hearing.  The examiner provided a diagnosis of normal 
external ear examination.  

In April 1999, the veteran was afforded a personal hearing 
before a member of the Board sitting at the Atlanta RO.  He 
testified that both ears were affected by ringing and 
defective hearing, and that he did not seek treatment for 
hearing related tinnitus while he was in the service.  

He also reported that during his active service in the Army, 
he served on board a ship on which he was exposed to noise 
associated with gunfire from 50 millimeter guns during 
training missions.  He indicated that he wasn't on the ship 
for more than 10 days.  He also testified that he 
participated in training the Army Reserve and National Guard 
at Camp Stewart, which included training in how to trace 
planes and how to operate guns, which included Howitzers, 90 
millimeters, and quad 50's.  He stated that he spent 4-6 
weeks in this duty, during which time he was not issued 
hearing protection.  According to the veteran, this is when 
the ringing in his ears first began and it was due to the 
excessive noise that he had.  

The veteran indicated that his hearing loss has been 
inconvenient.  He also suggested that he knew about his 
hearing problems while he was in the service, but didn't go 
to anyone until 1962 or 1963 when he went to Ponce de Leon 
infirmary, although he only complained of headaches when he 
was there and didn't talk to them about ringing in his ears.  

The veteran stated that he didn't hear as well when he got 
out of service as he did when he got in service, but he 
didn't complain about it because the hearing was a by-product 
of his headaches.  According to the veteran, he denied having 
tinnitus at the time of the VA examination because he didn't 
know it pertained to ears and he thought it was some kind of 
disease.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for hearing loss and tinnitus.  The medical evidence 
shows that a hearing loss (as defined by for VA purposes) is 
currently manifested and that the veteran has complained of 
tinnitus; however, the evidence does not suggest that there 
is an etiological relationship between the veteran's period 
of active service (to include a broken nose as a result of an 
injury therein) and the currently manifested hearing 
problems.  

Specifically, the service medical records are negative for 
treatment, complaints, or diagnosis of hearing loss or 
tinnitus, and hearing loss is not shown by the post-service 
medical evidence until 1997, or more than forty years 
following the veteran's 1956 discharge from active duty.  In 
addition, there is no record that the veteran complained of 
tinnitus or sought treatment for ringing in his ears between 
the time of his discharge and the date on which he instituted 
the current claim for service connection.  Thus, there is no 
record of ongoing or continuing treatment for hearing loss or 
tinnitus from the time of service which would suggest that 
hearing problems were manifested either during the service 
period or within one year following the veteran's discharge.  
As such, a grant of service connection on a presumptive basis 
is precluded and the veteran has not presented any other 
evidence which indicates that his current hearing impairment 
is related to his period of military service.  

The Board notes that the veteran has contended that he 
noticed the hearing problems during his active service, and 
he has claimed that these hearing problems are related to his 
December 1955 treatment for a broken nose following a trauma 
to his head which occurred when he fell while ice skating.  
Alternatively, the veteran has contended that his hearing 
loss was caused by in-service exposure to noise from gunfire 
both on board a ship and during training exercises.  However, 
the veteran has not presented any medical evidence, to 
include a medical opinion, which suggests that his hearing 
loss has been medically related to the 1955 head trauma or to 
acoustic trauma from the service period generally.  As a 
layman, he is not competent to offer opinions on medical 
causation and diagnosis and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of an etiological 
link, or nexus, between his currently manifested hearing loss 
with complaints of tinnitus and the period of active service 
which ended in 1956, to include treatment for a head trauma 
and broken nose therein.  As such, the requirements for a 
well grounded claim have not been satisfied, and accordingly, 
the veteran's claim for service connection for hearing loss 
and tinnitus is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1998) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  In this case, the RO 
fulfilled this obligation in a January 1998 Supplemental 
Statement of the Case, in which the veteran was informed that 
there was no evidence or opinion relating the current hearing 
loss to trauma and the service medical records were negative 
for defective hearing.  

2.  Headaches

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that the 
claim for service connection for headaches is well grounded.  
VA has a duty to assist the veteran to develop facts in 
support of a well grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1996) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already associated with the claims folder.  Thus, the 
Board finds that VA's duty to assist the veteran has been 
satisfied.

The veteran contends that he has suffered from headaches ever 
since the time of an in-service head trauma/nose injury which 
he sustained in December 1955.  

Service medical records are negative for treatment or 
diagnoses of headaches, and with the exception of a scar 
noted on the veteran's back, all major systems were 
clinically evaluated as normal at the time of his May 1956 
separation examination.  On a report of medical history, 
completed in May 1956, the veteran indicated that he had 
never had and did not now have problems with frequent or 
severe headaches.  

Private outpatient records show that the veteran sought 
treatment for headaches in the 1980's and the 1990's.  A July 
1985 treatment record shows that the veteran gave a 10 year 
history of headaches with multiple diagnostic evaluations.  
He described pain extending from the base of his neck on the 
left side and up to the left temporal-left maxillary area and 
vertex of the head, numbering between 2-3 per day over the 
past month.  The veteran also gave a history of having a CT 
scan and EEG which revealed nothing.  Medications included 
Cafergot, Darvon, Midrin, Indocin, Darvocet, and Valium.  On 
objective examination, the veteran was neurologically 
evaluated as normal.  An assessment of vascular headache-
depression with tension, was given.  

A December 1985 follow-up treatment note indicates that the 
headaches were much better.  An assessment of vascular 
headaches and high blood pressure was given.  

A February 1986 treatment note shows that headaches were 
better and depression was not controlled.  In April 1986, it 
was noted that depression was worse and the veteran was 
mainly depressed in the early morning.  The report shows an 
assessment of inadequate response regarding anti-depressant.  
In October 1986, it was noted that headaches were controlled 
by Ativan and Vicodin, and the veteran continued to be 
followed for depression.  In November 1986, a notation of 
"no headache" was made.  

Outpatient reports, dated in June 1987, show that the veteran 
had presented for treatment at a county mental health clinic, 
to include treatment for symptoms of anxiety and depression.  
The intake evaluation report shows that with regard to 
medical history, general health was described as good except 
for cluster headaches and hypertension.  It was noted that 
the veteran had a major depression 10 years before, for which 
he was on medication.  It was also noted that he was started 
on Elavil 25 mg 5 times per day, and he would be seeing a 
counselor.  Problems were noted to be withdrawal from Ativan, 
depression, unemployment and financial problems, decreased 
self-esteem, and cluster headaches.  

An April 1993 in-service plan shows that goals and objectives 
were to reduce and control depression and the amount of sleep 
through regular clinic appointments, taking medications as 
directed, and keeping the mental health staff informed of any 
progress or problems.  The report of an Adult Mental Health 
and Substance Abuse Service Plan Review, dated in May 1994, 
shows a diagnosis of major depression, recurrent.  It was 
noted that the veteran continued to be stable on medications, 
and that he lived with his mother and worked at odd jobs in 
the jewelry business.  It was noted that he kept regular 
appointments.  In an April 1996 statement, a case coordinator 
indicated that the veteran was a patient of Dr. Hansard at 
the Pathways-[redacted] County Mental Health Clinic, and that 
Dr. Hansard had prescribed Elavil, 50 mg, 5-6 by mouth at 
bedtime for the veteran.  

A private outpatient treatment record shows that the veteran 
was seen in June 1993 with complaints of 4 episodes of 
headaches, 2 in the last 24 hours.  It was noted that the 
headaches had been gone for 5 years until recently, and he 
had been under stress the last 2-3 months.  An assessment of 
vascular headaches was given.  A subsequent June 1993 
treatment note shows that the veteran complained of severe 
headache which was relieved temporarily by Imitrex but 
returned.  

In May 1997, the veteran was afforded a VA general medical 
examination for compensation and pension purposes.  At this 
time, he indicated a longstanding (25 year) history of 
headaches, which some years ago was found to be totally 
alleviated with Elavil and ataractic, which he took for 
prevention of left and frontal headaches.  The veteran 
reported that the headaches had been very infrequent since he 
was on medication, but had occurred up to as high of a 
frequency as 3 or 4 per day when he was first begun on 
therapy 10 years before.  

On neurological examination, the deep tendon reflexes were 
symmetrical and no pathological reflexes were demonstrated.  
Sensory modalities, coordination modalities, equilibrium, 
gait, and cranial nerves were intact.  Orientation was proper 
and recent recall appeared adequate.  The examiner provided 
diagnoses which included tension headache, relieved with 
Elavil.  

In a statement dated June 1997, Wai Yun Syn, M.D., indicated 
that the veteran was a patient of his from the early 
seventies to the early eighties.  Dr. Yun Syn stated it had 
been at least fifteen years since the veteran was seen in his 
office, and as he sold his practice in 1993 the medical 
records were not available.  Dr. Yun Syn further indicated 
that as the veteran was an acquaintance of his, he recalled 
that the main problem was chronic headaches which were 
suggestive of migraines.  The doctor could not recall if a CT 
scan of the head was ever done, but the veteran was generally 
treated with analgesics like Darvocet-N 100, as needed, and 
Elavil.  

In a statement dated August 1997, another private physician, 
E. Gonzalez, M.D., indicated that he had treated the veteran 
from 1983 to 1985 for severe headaches on the left side of 
the head.  Dr. Gonzalez noted that past history revealed an 
injury to the nose and the left side of the head during his 
active service, as well as a fractured nose, lacerations to 
the nose, and deviation of the septum; and since that time, 
the veteran has had some nerve damage to the left eye and 
decreased hearing.  

Dr. Gonzalez indicated that the diagnoses in this case 
included post-traumatic headache.  Dr. Gonzalez noted that 
prior to the veteran's entry into service, he never had a 
history of headaches, but he began having severe headaches on 
the left side of the head after his fall and closed head 
trauma.  According to Dr. Gonzalez, the veteran had been 
misdiagnosed by other doctors as having vascular headaches 
and/or migraine headaches when the truth of the matter is 
that all of these started after he suffered the injury.  In 
Dr. Gonzalez' view, the veteran never had an MRI or CT scan 
of the head at the time of the injury because they did not 
have those tests available, so the veteran had been 
misdiagnosed for years.  In Dr. Gonzalez' opinion, the 
veteran was suffering from post-traumatic headache and the 
only medication found to relieve his pain was Elavil, of 
which he takes 5 tablets a day to help his headaches.  

The record includes a sworn affidavit, dated August 1997, 
from a registered pharmacist who was identified at the time 
of a personal hearing as the veteran's cousin.  The 
pharmacist stated that the veteran had been a regular 
customer at the [redacted] Road Pharmacy in [redacted], Georgia, 
between the years of 1956 and 1961, during which time he was 
being treated for recurrent headaches on the left side of the 
head.  According to the pharmacist, the treatments tried by 
the attending physicians included all medications that were 
available at the time, to include Fiorinal, Midrin, and other 
non-narcotic pain relievers, and on some occasions opiate 
pain relievers such as Tylenol/Codeine, Aspirin/Codeine, 
Taliom, and Fiorinal/Codeine were used, as well as 
"Demurral" on a few occasions.  It was noted that the 
treatments continued for several years and the physicians 
were also using some of the then newer treatments with anti-
depressants such as Elavil.  

In April 1999, the veteran was afforded a personal hearing 
before a member of the Board sitting at the Atlanta RO.  
According to the veteran, he started having headaches on the 
left side of his head following the head injury which 
occurred in December 1955, and he has never had any pain on 
the other side.  The veteran testified that he did not seek 
any treatment from the military for headaches while he was on 
active duty, but did obtain pain medication from a dentist 
who had extracted one of his teeth.  

The veteran recalled that he first sought post-service 
medical treatment for chronic headaches in June 1956, after 
he returned home and went to a Dr. Powell who prescribed pain 
medication.  He indicated that he was subsequently prescribed 
medication by Dr. Berry and Dr. Y.N. San.  The veteran's 
cousin, a registered pharmacist, testified that the veteran 
would come in with prescriptions which were standard 
medicines used for tension headaches at that time, and most 
of them were for non-narcotic pain relievers as well as 
Elavil, Fiorinal, and Midrin.  The pharmacist indicated that 
they then reverted to stronger pain medications such as 
codeine and Demerol.  It seemed to him as if this went on for 
a year and a half or two years, or maybe more, but for a 
considerable length of time.  The pharmacist could not 
remember very clearly the first time that the veteran was 
prescribed medication for headaches, but he would say that it 
was within one year following the veteran's discharge from 
service.  

The veteran testified that he had been treated during the 
past several years for headaches by VA, and his current 
medications included Amitriptyline, Atenolol, Lisinopril, and 
another tablet he couldn't pronounce.  According to the 
veteran, none of his VA doctors had told him the cause of his 
headaches, although he had asked several to look at his 
records to see if they could tie together what was causing 
the headaches that he has.  

The veteran's brother testified that he was aware that when 
the veteran came out of service he had pain, headaches, and 
medication, which had progressively gotten worse.  The 
brother indicated that medication had been used as long as he 
could recall after the service period.  

According to the veteran, his problems with hearing, 
smelling, and seeing were byproducts of the headaches, and 
the headaches were what actually cost him half and possibly 
more of everything that he ever amounted to in this world.  

Having carefully reviewed the evidence of record, the Board 
has concluded that the preponderance of the evidence is 
against a finding that the veteran's headache disorder was 
incurred in or aggravated by his period of active service.  
The service medical records are negative for treatment, 
complaints, or diagnoses regarding headaches, and there is no 
record of complaints of headaches between the time of the 
veteran's December 1955 head trauma/nose injury and his 
discharge.  At the time of separation, the veteran noted on a 
report of medical history that he had not ever had and did 
not now have problems with frequent headaches.  Thus, 
although the veteran noted a history of other physical 
problems at the time of discharge, he did not provide either 
a history of headaches or an affirmation of current problems 
with headaches at that time.  

Although a private physician (Dr. Gonzalez) has indicated an 
opinion that the veteran's headaches are of a post-traumatic 
nature, it appears that this opinion is based primarily on 
the history which was provided by the veteran, to the effect 
that the headaches began during his active service shortly 
following the December 1955 nose injury.  Dr. Gonzalez 
provided this opinion in 1997, in support of the veteran's 
recent compensation claim; however, the record indicates that 
when seeking evaluation of his headaches for medical 
treatment purposes, the veteran has dated the onset of his 
headaches to sometime in the early to mid-1970's, or at least 
10 years following his discharge from active duty.  The 
record contains outpatient treatment reports, beginning in 
1985, which show that the time of treatment the veteran gave 
a 10 year history of headaches with multiple diagnostic 
evaluations. Furthermore, at the time of his 1997 VA 
examination, the veteran reported a longstanding, or 25 year, 
history of headaches.  

Thus, when providing a history in conjunction with medical 
treatment and/or evaluation, the veteran has consistently 
dated the onset of his headache problems to the early to mid-
1970's, and in fact, he has not presented any objective 
medical documentation showing treatment for headaches prior 
to that time.  These dates, as provided by the veteran in the 
course of his medical treatment, are consistent with Dr. Wai 
Yun Syn's assertion that that the veteran was a patient of 
his from the early seventies to the early eighties, for 
treatment of chronic headaches which were suggestive of 
migraines.  

Furthermore, although the veteran was seeking medical 
treatment and evaluation from a private physician in 1985, 
the records associated with this treatment provide no 
indication that headaches were thought to be related to the 
veteran's period of active service or to a head injury/trauma 
therein; these records show a diagnosis of vascular 
headaches.  Likewise, Dr. Wai Yun Syn recalled that the 
veteran received treatment for migraine-type headaches from 
the early 1970's to the 1980's, and although he has stated 
that the veteran was an acquaintance of his, Dr. Yun Syn did 
not indicate that he was treating the veteran in those years 
for headaches related to the period of active service or a 
head injury therein.   

Thus, there remains a period of more than fifteen years 
following his discharge from active military duty during 
which there is no objective documentation of ongoing or 
continuing treatment for headaches.  In addition, the post-
service records, which indicate treatment beginning in the 
early 1970's, do not show that the veteran was receiving 
treatment at that time for headaches which were associated 
with his military service.  In the Board's view, the recent 
contentions made by the veteran during the course of a claim 
for compensation are less credible than those made to medical 
examiners for the purpose of treatment and/or evaluation of 
his headaches.  

In addition, as there is no objective evidence of treatment 
for headaches either within the service period or for more 
than 10 years thereafter, the Board has concluded that Dr. 
Gonzalez' opinion regarding the etiology of the current 
headache disorder is based primarily on the veteran's own 
contentions that the headaches began in service and following 
the head trauma/nose injury which was sustained when he fell 
while ice skating.  This conclusion is bolstered by the fact 
that when seeking medical treatment for headaches in the 
past, the veteran dated the onset of his headaches to a many 
years following discharge.  Thus, the Board has afforded 
little evidentiary weight to the opinion of Dr. Gonzalez, 
based on the lack of objective supporting evidence.  

The Board also notes the contentions of the veteran's cousin 
(who is a registered pharmacist), which were made by 
testimony at a personal hearing and by sworn affidavit.  The 
veteran's cousin recalls that various forms of medication 
were being prescribed for the veteran during the years 
between 1956 and 1961, for treatment of headaches.  However, 
the records associated with these prescriptions are 
unavailable, and thus, there is no objective documentation to 
corroborate the contentions of the veteran's cousin.  
Furthermore, even if the evidence showed that the veteran was 
receiving prescriptions for pain medication during that 
period, the mere existence of such prescriptions would not 
provide sufficient evidence to show that the veteran suffered 
from headaches which were related to the period of service or 
to the December 1955 head trauma/nose injury.  

For the reasons stated above, therefore, the available 
evidence is insufficient to support a finding that that 
headaches were incurred in or aggravated by the period of 
active service.  As such, the Board must find that the 
preponderance of the evidence is unfavorable to the veteran's 
claim, and accordingly, the claim for service connection for 
headaches is denied.  


Increased (Compensable) Evaluation for Residuals of a Nose 
Injury

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The residuals of the veteran's nose injury are evaluated 
according to Diagnostic Code 6502, which pertains to 
deviation of the nasal septum.  Diagnostic Code 6502 provides 
an evaluation of 10 percent disabling for traumatic deviation 
manifested by 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  

Having reviewed the medical evidence, the Board has concluded 
that the criteria for a compensable evaluation of 10 percent 
disabling have been met for the currently manifested 
residuals of the veteran's in-service nose injury.  
Specifically, the record includes a December 1997 statement 
from the veteran's private physician, Evangelio Gonzalez, 
M.D., to the effect that there is a 100 percent occlusion in 
the left nostril.  Likewise, at the time of a January 1998 VA 
outpatient evaluation, objective examination revealed 
findings of marked nasal septum deviation to the left with 
almost complete occlusion of the left nasal airway.  It was 
noted that there was no airflow through the left, even with 
application of decongestant, which resulted in an essentially 
100 percent functional occlusion of the left nasal airway.  
Thus, complete obstruction of the nasal passage on one side 
is currently shown by the medical evidence.  

As service connection has been granted for the residuals of a 
traumatic nose injury, to include nasal septum deviation 
which has been shown to be productive of a functional 100 
percent occlusion of the left nasal airway, the criteria for 
a compensable (or 10 percent) evaluation have been met for 
this disability under the criteria set forth in Diagnostic 
Code 6502.  Thus, the Board finds that an increased 
evaluation of 10 percent disabling, the highest evaluation 
allowable under Diagnostic Code 6052, is warranted for the 
service-connected residuals of a nose injury.  Accordingly, 
the veteran's claim for an increased evaluation is granted.  


ORDER

1.  Service connection is denied for hearing loss and 
tinnitus.  

2.  Service connection is denied for headaches.  

3.  An increased evaluation of 10 percent disabling is 
granted for residuals of a nose injury.  



REMAND

The veteran contends that he suffers from a left-sided visual 
impairment as a result of a head trauma/nose injury which 
occurred in December 1955, during his period of active 
military service.  

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO for the purpose of 
conducting additional evidentiary development.  Specifically, 
the veteran has claimed that in the 1960's, he was told by 
one of his doctors that he had nerve damage in the left eye, 
which the veteran attributes to an in-service injury which he 
sustained while ice skating.  

Recent evaluations, to include a 1997 VA examination and a 
1997 evaluation by a private physician, show no findings of 
optic nerve damage.  However, a September 1997 VA outpatient 
treatment report shows findings of optic neuropathy, left eye 
(old), secondary to trauma by history.  Thus, the record 
contains conflicting information as to whether a neurological 
impairment is currently manifested in the veteran's left eye.  
In the Board's view, it is necessary to obtain an opinion as 
to the exact nature and etiology of any currently manifested 
left eye neurological problem or other left eye visual 
impairment, as well an opinion as to whether any such 
neurological problem is related to the veteran's in-service 
treatment for a head trauma/nose injury which was sustained 
when he fell while ice skating.  

In addition, the September 1997 VA outpatient report shows 
that a Goldman visual field evaluation was scheduled for 
January 1998; however, the record of this evaluation has not 
been associated with the claims folder.  The report of that 
evaluation as well as any other pertinent VA or private 
medical records will be sought on remand.  

Accordingly, this claim is REMANDED for the following 
actions:  


1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
treatment, from either VA or private 
sources, which he has received for a left 
eye visual impairment.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  
In particular, the RO should attempt to 
obtain records from the Eye Clinic at the 
VAMC in Decatur, Georgia, where the 
veteran is followed for eye/vision 
problems and where he was scheduled to 
undergo a Goldman field examination in 
January 1998, for the period of September 
1997 to the present time.  All records 
obtained through these channels should be 
associated with the claims folder. 

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for an 
ophthamological examination by a VA 
physician, for the purpose of determining 
the nature and severity of any currently 
manifested left eye vision defect or 
other left eye abnormality, to include 
whether a neurological deficit is 
currently manifested.  The examination 
should include all special tests and 
studies, as indicated.  The examiner 
should provide a typed examination report 
in which all objective findings are 
expressed, and the full word/exact term 
should be noted for any abbreviations 
used to denote the objective findings.  
The examiner should provide an opinion as 
to the exact nature of any left eye 
deficit, to include a visual or 
neurological impairment, which is 
currently manifested, along with 
diagnoses for each such noted 
abnormality.  Following a review of the 
claims folder and the information 
therein, the examiner should provide an 
opinion as to whether any neurological 
deficit, if found, can be related to the 
veteran's period of active service and 
the head trauma sustained therein, if 
such an opinion is medically 
ascertainable.  Complete rationales and 
bases, as well as supporting 
documentation, should be expressed for 
any opinions given or conclusions 
reached.  The veteran's medical history 
must be reviewed prior to the 
examination, and therefore, a copy of 
this Remand and the claims folder should 
be provided to the examiner prior to the 
examination.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, objective 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If any 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

5. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this REMAND is to conduct further evidentiary  
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals









 

